Case: 3:21-cv-00040-TMR Doc #: 1-1 Filed: 02/02/21 Page: 1 of 34 PAGEID #: 6




                         EXHIBIT A
                                                               ELECTRONICALLY FILED
      Case: 3:21-cv-00040-TMR Doc #: 1-1 Filed: 02/02/21COURT
                                                         Page:OF  COMMON
                                                                2 of       PLEAS #: 7
                                                                     34 PAGEID
                                                        Tuesday, December 29, 2020 2:56:18 PM
                                                               CASE NUMBER: 2020 CV 04983 Docket ID: 35130505
                                                               MIKE FOLEY
                                                               CLERK OF COURTS MONTGOMERY COUNTY OHIO


         IN THE COMMON PLEAS COURT OF MONTGOMERY COUNTY, OHIO
                              CIVIL DIVISION

                                                     :
                                                     :
REINER WALKER                                        :      CASE NO.:
1677 Big Bear Drive                                  :
Centerville, Ohio 45458                              :
                                                     :      JUDGE
                Plaintiff,                           :
                                                     :
vs.                                                  :
                                                     :
BED BATH & BEYOND INC.                               :      PLAINTIFF’S COMPLAINT FOR
 c/o Corporation Service Company                     :      PERSONAL INJURY W/JURY
50 West Broad Street, Suite 1330                     :      DEMAND ENDORSED HEREIN
Columbus, Ohio 43215                                 :
                                                     :
and                                                  :
                                                     :
JANE/JOHN DOE(S AND                                  :
XYZ CORPORATION                                      :
Address Unknown                                      :
                                                     :
and                                                  :
                                                     :
OHIO DEPARTMENT OF MEDICAID                          :
c/o Joseph McCandlish, Esq.                          :
150 E. Gay Street, 21st Floor                        :
Columbus, Ohio 43215                                 :
                                                     :
                Defendants.                          :



       Now comes Plaintiff REINER WALKER, (hereinafter referred to as “Plaintiff”), by and
through Counsel, to set forth the following averments for his Complaint for personal injury:

                                    PARTIES AND VENUE

         1. Plaintiff Reiner Walker is and was a resident of the City of Centerville, Montgomery
            County, Ohio, during all relevant times herein.
Case: 3:21-cv-00040-TMR Doc #: 1-1 Filed: 02/02/21 Page: 3 of 34 PAGEID #: 8




   2. Upon information and belief, Defendant Bed Bath & Beyond Inc. (hereafter referred
      to as “Bed Bath & Beyond,”) was, at all times relevant, a company registered with the
      Ohio Secretary of State to do business within the State of Ohio, with its statutory
      agent and address listed as: Corporation Service Company, 50 West Broad Street,
      Suite 1330 Columbus, Ohio 43215.

   3. Plaintiff is unaware of the true name, identity and capacity, whether individual,
      associate, or otherwise, of the Defendant sued herein as John/Jane Doe and XYZ
      Corporation, and will amend this Complaint so as to more specifically set forth the
      name and identity of the Doe Defendants when they have been determined.

   4. Upon information and belief, Plaintiff alleges that the aforementioned Defendants and
      XYZ Corporation are legally responsible for the acts and events complained herein,
      and that Plaintiff’s losses and damages were proximately caused by the negligence,
      fault, wrongful acts/and or legal responsibility of the Defendants.

                            JURISDICTION AND VENUE

   5. Plaintiff’s damages exceed the minimum jurisdictional limits of this court

   6. Any and all actions or inactions giving rise to the cause of action as stated herein did
      occur in Montgomery County, OH, and there is not complete diversity of citizenship
      among the parties.

                                         COUNT I

   7. On or about March 3,2019, Plaintiff Reiner Walker was an invitee to the Bed Bath &
      Beyond located at 2720 Towne Drive, in the City of Beavercreek, Montgomery
      Country, Ohio, when, while shopping, Plaintiff stopped to look at a display case
      which subsequently collapsed, causing bodily injury.

   8. Upon information and belief, Defendant Bed Bath & Beyond is the owner and/or has
      a majority interest in the subject property.


   9. As an invitee, Defendant owed Plaintiff a duty to maintain the aforementioned
      premises in a reasonably safe condition for persons lawfully on said premises,
      including the Plaintiff herein.


   10. Defendants Bed Bath & Beyond by and through its agents, servants, and/or
       employees, in disregarding said duty, acted with less than reasonable care and was
       guilty of one or more of the following carless and negligent acts and/or omissions:
Case: 3:21-cv-00040-TMR Doc #: 1-1 Filed: 02/02/21 Page: 4 of 34 PAGEID #: 9




          a. Improperly operated, managed, maintained and controlled its premises in
             failing to properly maintain the premises;

          b. Failed to warn the Plaintiff and other persons lawfully on said premises of the
             dangerous condition when Defendants knew or should have known in the
             exercise of ordinary care that said warning was necessary to prevent injury to
             the Plaintiff.

          c. Failed to make a reasonable inspection of its premises when it knew or in the
             exercise of ordinary care should have known that said inspection was
             necessary to prevent injury to the Plaintiff and others lawfully on said
             premises.

          d. Allowed the aforementioned premises to remain in a dangerous condition for
             an unreasonable length of time.

          e. Failed to inspect or maintain its property in a manner such as to avoid the
             creating of an unsafe condition.

          f. Was otherwise careless and negligent in the operation of its premises.

   11. Defendant knew or should have known that a hazardous condition existed at the time
       Plaintiff was injured.

   12. As a proximate result of the negligence of Defendant Bed Bath & Beyond, Plaintiff
       Reiner Walker suffered injuries and damages including, but not limited to, the
       following:

          a. Bodily injury, including but not limited to: Trauma induced carpal tunnel
             syndrome; left shoulder, wrist and hand strain; numbness; anxiety; depression

          b. Pain and suffering, both physical and emotional; the loss and limitation of the
             ability to perform basic functions, and the injuries will continue to cause pain
             and suffering in the future and disruption to her overall life

          c. Reasonable and necessary medical expenses in an amount in excess of
             $18,224.66, as well as further reasonable and necessary medical expenses
             which may be incurred in the future.

          d. Lost wages.
  Case: 3:21-cv-00040-TMR Doc #: 1-1 Filed: 02/02/21 Page: 5 of 34 PAGEID #: 10




       13. The aforementioned acts were the direct and proximate cause of the injuries and
           damages sustained by Plaintiff.

        WHEREFORE, Plaintiff hereby enters a demand in judgment against Defendant Bed
Bath & Beyond, for an amount in excess of $25,000.00 plus interest, attorney’s fees, and the cost
of this action.

                                                COUNT II

       14. Plaintiff re-incorporates all preceding paragraphs as though fully rewritten herein.

       15. Defendant, as owner and employer of John and/or Jane Doe employee(s) is
           responsible for the actions of its employees.

       16. Defendant Bed Bath & Beyond failed to properly train and supervise John and/or
           Jane Doe employee as stated under the doctrine of respondeat superior, which
           resulted in the injuries sustained by Plaintiff.

           WHEREFORE, Plaintiff demands judgment against Defendants, jointly and/or
   severally, for an amount in excess of $25,000.00 plus interest, attorney’s fees and the cost of
   this action.

                                            COUNT III

       17. Plaintiff reincorporates all prior paragraphs as if fully rewritten herein.

       18. Defendant knew, or should have known, failure to exercise due care in the hiring,
           training, and/or supervision of its employees in the maintenance of the store, would
           cause Plaintiff severe emotional distress.

       19. Defendants negligently hired, and/or were negligent in their training and/or
           supervision practices.

           WHEREFORE, Plaintiff demands judgment against Defendants, jointly and/or
   severally, in an amount in excess of $25,000.00 plus interest, attorney’s fees and the cost of
   this action.


                                            COUNT IV

       20. Plaintiff incorporates each and every allegation contained in the preceding paragraphs
           as though fully rewritten herein.

       21. Defendant Ohio Department of Medicaid has paid or will pay medical expenses on
           behalf of Plaintiff injuries it claims are related to the subject matter of this Complaint.
  Case: 3:21-cv-00040-TMR Doc #: 1-1 Filed: 02/02/21 Page: 6 of 34 PAGEID #: 11




       22. Plaintiff denies that Defendant Ohio Department of Medicaid may be entitled to be
           reimbursed or may be subrogated to the rights of the Plaintiff for monies paid for
           medical expenses related to this subject lawsuit.

          WHEREFORE, Plaintiff requests, as to Count Four against Defendant Ohio
   Department of Medicaid, the Court determine if and to what extent Defendant is entitled to
   recover medical benefits paid.


                                                   Respectfully submitted,



                                                   /s/ Robert L. Gresham____________
                                                   Michael L. Wright, #0067698
                                                   Robert L. Gresham, #0082151
                                                   Kesha Q. Brooks, #0095424
                                                   130 W. Second Street, Suite 1600
                                                   Dayton, Ohio 45402
                                                   (937) 222-7477
                                                   (937) 222-7911       FAX
                                                   mwright@yourohiolegalhelp.com
                                                   rgresham@yourohiolegalhelp.com
                                                   kbrooks@yourohiolegalhelp.com
                                                   Attorneys for Plaintiff, Reiner Walker


                                       JURY DEMAND

        Now comes Plaintiff, by and through counsel, and hereby demands a trial by jury on all
issues of this matter.


                                                   /s/ Robert L. Gresham____________
                                                   Michael L. Wright, Esq.
                                                   Robert L. Gresham, Esq.
                                                   Kesha Q. Brooks, Esq.
                                                   Attorneys for Plaintiff, Reiner Walker
                                                                                      ELECTRONICALLY FILED
          Case: 3:21-cv-00040-TMR Doc #: 1-1 Filed: 02/02/21 COURT
                                                             Page: OF
                                                                    7 ofCOMMON  PLEAS #: 12
                                                                         34 PAGEID
                                                             Tuesday, December 29, 2020 2:56:18 PM
                                                                                      CASE NUMBER: 2020 CV 04983 Docket ID: 35130507
                                                                                      MIKE FOLEY
                                                                                      CLERK OF COURTS MONTGOMERY COUNTY OHIO




                  MONTGOMERY COMMON PLEAS COURT / GENERAL DIVISION
                              CIVIL CASE INFORMATION
                           This document has been automoatically generated by the Electronic Filing System



  PARTICIPANT NAME                                 TYPE                                   ATTORNEY FOR PARTY
  RENIER WALKER                                    MAIN PLAINTIFF                         GRESHAM
  BED BATH BEYOND INC                              MAIN DEFENDANT


  CATEGORY                                                                        VALUE
  CASE TYPE                                                                       Civil
  JURY DEMAND                                                                     Yes
  PRAYER AMOUNT                                                                   75000
  ACTION TYPE                                                                     PERSONAL INJURY
  TYPE OF RESOLUTION
  PARCEL NUMBER (MORTGAGE FORECLOSURE ONLY)


                                           REFILING INFORMATION

  CASE NUMBER               JUDGE                                 MAIN PLAINTIFF                         MAIN DEFENDANT

                     SUITS INVOLVING LIKE ISSUES AND SIMILAR PARTIES

  CASE NUMBER               JUDGE                                 MAIN PLAINTIFF                         MAIN DEFENDANT



The Filer submitted this information and the document was generated.
Filer: Robert L. Gresham
                                                              ELECTRONICALLY FILED
        Case: 3:21-cv-00040-TMR Doc #: 1-1 Filed: 02/02/21 COURT
                                                           Page: OF
                                                                  8 ofCOMMON  PLEAS #: 13
                                                                       34 PAGEID
                                                           Tuesday, December 29, 2020 2:56:18 PM
                                                              CASE NUMBER: 2020 CV 04983 Docket ID: 35130508
                                                              MIKE FOLEY
                                                              CLERK OF COURTS MONTGOMERY COUNTY OHIO




                                       MIKE FOLEY
                        MONTGOMERY COUNTY CLERK OF COURTS
                         41 N. PERRY STREET, DAYTON, OHIO 45422

                              INSTRUCTIONS FOR SERVICE


RENIER WALKER
PLAINTIFF/PETITIONER



BED BATH BEYOND INC
DEFENDANT/RESPONDENT


PLEASE ISSUE SERVICE TO: (Name and Address)
BED BATH BEYOND INC
CO CORPORATION SERVICE
50 WEST BROAD STREET
SUITE 1330
COLUMBUS, OH 43215

JOHNJANE DOE XYZ CORP
UNKNOWN ADDRESS
DAYTON, OH 45422

OHIO DEPT OF MEDICAID
CO JOSEPH M. MCCANDISH
150 E. GAY ST
21ST FLOOR
COLUMBUS, OH 43215

VIA: Service by Clerk

SERVICE PROVIDER:

TO BE SERVED (List all Documents to be Served)
Complaint FOR PERSONAL INJURIES; JURY DEMAND ENDORSED HEREON
         Case: 3:21-cv-00040-TMR Doc #: 1-1 Filed: 02/02/21 Page: 9 of 34 PAGEID #: 14


Electronically Requested by: Robert L. Gresham
                                                            ELECTRONICALLY FILED
       Case: 3:21-cv-00040-TMR Doc #: 1-1 Filed: 02/02/21COURT
                                                          Page:OF
                                                                10COMMON PLEAS
                                                                   of 34 PAGEID  #: 15
                                                         TUESDAY DECEMBER 29 2020 04:25:31 PM
                                                            CASE NUMBER: 2020 CV 04983 Docket ID: 35130773
                                                            MIKE FOLEY
                                                            CLERK OF COURTS MONTGOMERY COUNTY OHIO



     IN THE COURT OF COMMON PLEAS, MONTGOMERY COUNTY OHIO
                          CIVIL DIVISION

                                                                                  SUMMONS
PLAINTIFF                                                                          CASE NUMBER
RENIER WALKER                                                                       2020 CV 04983
VS
DEFENDANT                                                                      ARTICLE NUMBER
BED BATH BEYOND INC et al                                                            782035055824

TO THE FOLLOWING NAMED DEFENDANT:
BED BATH BEYOND INC
CO CORPORATION SERVICE
50 WEST BROAD STREET
COLUMBUS OH 43215


You have been named a Defendant or Respondent in a complaint filed in Montgomery County
Court of Common Pleas, Dayton, Ohio.A copy of the Complaint is attached.

BY:
RENIER WALKER
1677 BIG BEAR DRIVE
CENTERVILLE, OH 45458


PLAINTIFF ATTORNEY:
ROBERT L. GRESHAM
130 W SECOND ST
SUITE 1600
DAYTON, OH 45402

You are hereby summoned and required to serve upon the Plaintiff’s attorney, or upon the Plaintiff,
if the Plaintiff does not have an attorney, a copy of an Answer to the Complaint within 28 days
after receipt of this summons, exclusive of the day you received the summons. Your
original Answermust be filed with the Clerk of Court’s Office within 3 daysafter you serve the
Plaintiff’s attorney or Plaintiff.
       Case: 3:21-cv-00040-TMR Doc #: 1-1 Filed: 02/02/21 Page: 11 of 34 PAGEID #: 16

If you fail to appear and defend, Judgment by Default may be rendered against you
granting Plaintiff(s) the relief demanded in the Complaint.

NOTE:
If you are represented by an attorney, your attorney is required to electronically file your Answer
through the Court’s authorized electronic filing system. See Montgomery County Common Pleas
Court Loc. R. 1.15, Electronic Filing of Court Documents, for requirements of electronic filing.
Local rules can be accessed at www.montcourt.oh.gov. Service of the Answer will be made upon
the Plaintiff’s attorney through the Court’s authorized electronic filing system. If the Plaintiff does
not have an attorney, your attorney is required to serve a paper copy of your Answer to the
Plaintiff.

If you are representing yourself (appearing pro se), you have the option to file your Answer in
paper OR through the Court’s authorized electronic filing system (See Loc. R. 1.15, Electronic
Filing of Court Documents). Local rules can be accessed at www.montcourt.oh.gov. If you file
your Answer in paper, you are required to serve a paper copy of your Answer to the Plaintiff’s
Attorney or the Plaintiff. If you file your Answer electronically, service of the Answer will be made
upon the Plaintiff’s attorney through the Court’s authorized electronic filing system. If the Plaintiff
does not have an attorney, you are required to serve a paper copy of your Answer to the Plaintiff.



                                          /s/ MIKE FOLEY, ISSUED Tuesday, December 29, 2020
                                                                              MIKE FOLEY, CLERK
                                                                      COURT OF COMMON PLEAS
                                                                   MONTGOMERY COUNTY, OHIO


                                 PREPARED ELECTRONICALLY
        Case: 3:21-cv-00040-TMR Doc #: 1-1 Filed: 02/02/21 Page: 12 of 34 PAGEID #: 17

                  In The Court Of Common Pleas, Montgomery County Ohio
                                      Civil Division
                                                       RETURN OF SERVICE SUMMONS

PLAINTIFF                                                                               CASE NUMBER
RENIER WALKER                                                                            2020 CV 04983
VS
DEFENDANT                                                                           ARTICLE NUMBER
BED BATH BEYOND INC et al                                                                 782035055824

TO THE FOLLOWING NAMED PARTY:
BED BATH BEYOND INC
CO CORPORATION SERVICE
50 WEST BROAD STREET
COLUMBUS, OH 43215

                             RETURN OF SERVICE(PERSONAL)
           FEES
                            I received the document on ____________, 2020, at ____ o'clock ____ M. and
SERVICE       $_________
                            made personal service of it upon __________________ by locating him/them and
MILEAGE        _________    tendering a copy of the document and accompanying documents, on
TOTAL         $_________    ______________, 2020.
                            By _____________________________________________
DATE           _________


                             RETURN OF SERVICE(RESIDENCE)
           FEES
                            I received the document on ____________, 2020, at ____ o'clock ____ M. and
SERVICE       $_________
                            made residence service of it upon __________________ by leaving, at his/their
MILEAGE        _________    usual place of residence with ____________________ a person of suitable age
TOTAL         $_________    and discretion then residing therein a copy of the complaint and accompanying
                            documents, on ___________________, 2020.
DATE           _________
                            By _____________________________________________


                        RETURN OF SERVICE(FAILURE OF SERVICE)
           FEES
                            I received the document on ____________, 2020, at ____ o'clock ____ M. with
SERVICE       $_________
                            instructions to make personal/residence service upon
MILEAGE        _________    ______________________________________________________ and I was
TOTAL         $_________    unable to serve a copy documents upon him/them for the following reasons:
                            ______________________________________________________________
DATE           _________
                            By _____________________________________________
Case: 3:21-cv-00040-TMR Doc #: 1-1 Filed: 02/02/21 Page: 13 of 34 PAGEID #: 18

                    PAGE INTENTIONALLY LEFT BLANK
       Case: 3:21-cv-00040-TMR Doc #: 1-1 Filed: 02/02/21 Page: 14 of 34 PAGEID #: 19




     IN THE COURT OF COMMON PLEAS, MONTGOMERY COUNTY OHIO
                          CIVIL DIVISION

                                                                                SUMMONS
PLAINTIFF                                                                        CASE NUMBER
RENIER WALKER                                                                     2020 CV 04983
VS
DEFENDANT                                                                     ARTICLE NUMBER
BED BATH BEYOND INC et al                                                          782035063086

TO THE FOLLOWING NAMED DEFENDANT:
JOHNJANE DOE XYZ CORP
UNKNOWN ADDRESS
DAYTON OH 45422


You have been named a Defendant or Respondent in a complaint filed in Montgomery County
Court of Common Pleas, Dayton, Ohio.A copy of the Complaint is attached.

BY:
RENIER WALKER
1677 BIG BEAR DRIVE
CENTERVILLE, OH 45458


PLAINTIFF ATTORNEY:
ROBERT L. GRESHAM
130 W SECOND ST
SUITE 1600
DAYTON, OH 45402

You are hereby summoned and required to serve upon the Plaintiff’s attorney, or upon the Plaintiff,
if the Plaintiff does not have an attorney, a copy of an Answer to the Complaint within 28 days
after receipt of this summons, exclusive of the day you received the summons. Your
original Answermust be filed with the Clerk of Court’s Office within 3 daysafter you serve the
Plaintiff’s attorney or Plaintiff.
       Case: 3:21-cv-00040-TMR Doc #: 1-1 Filed: 02/02/21 Page: 15 of 34 PAGEID #: 20

If you fail to appear and defend, Judgment by Default may be rendered against you
granting Plaintiff(s) the relief demanded in the Complaint.

NOTE:
If you are represented by an attorney, your attorney is required to electronically file your Answer
through the Court’s authorized electronic filing system. See Montgomery County Common Pleas
Court Loc. R. 1.15, Electronic Filing of Court Documents, for requirements of electronic filing.
Local rules can be accessed at www.montcourt.oh.gov. Service of the Answer will be made upon
the Plaintiff’s attorney through the Court’s authorized electronic filing system. If the Plaintiff does
not have an attorney, your attorney is required to serve a paper copy of your Answer to the
Plaintiff.

If you are representing yourself (appearing pro se), you have the option to file your Answer in
paper OR through the Court’s authorized electronic filing system (See Loc. R. 1.15, Electronic
Filing of Court Documents). Local rules can be accessed at www.montcourt.oh.gov. If you file
your Answer in paper, you are required to serve a paper copy of your Answer to the Plaintiff’s
Attorney or the Plaintiff. If you file your Answer electronically, service of the Answer will be made
upon the Plaintiff’s attorney through the Court’s authorized electronic filing system. If the Plaintiff
does not have an attorney, you are required to serve a paper copy of your Answer to the Plaintiff.



                                          /s/ MIKE FOLEY, ISSUED Tuesday, December 29, 2020
                                                                              MIKE FOLEY, CLERK
                                                                      COURT OF COMMON PLEAS
                                                                   MONTGOMERY COUNTY, OHIO


                                 PREPARED ELECTRONICALLY
        Case: 3:21-cv-00040-TMR Doc #: 1-1 Filed: 02/02/21 Page: 16 of 34 PAGEID #: 21

                  In The Court Of Common Pleas, Montgomery County Ohio
                                      Civil Division
                                                       RETURN OF SERVICE SUMMONS

PLAINTIFF                                                                               CASE NUMBER
RENIER WALKER                                                                            2020 CV 04983
VS
DEFENDANT                                                                           ARTICLE NUMBER
BED BATH BEYOND INC et al                                                                 782035063086

TO THE FOLLOWING NAMED PARTY:
JOHNJANE DOE XYZ CORP
UNKNOWN ADDRESS
DAYTON, OH 45422

                             RETURN OF SERVICE(PERSONAL)
           FEES
                            I received the document on ____________, 2020, at ____ o'clock ____ M. and
SERVICE       $_________
                            made personal service of it upon __________________ by locating him/them and
MILEAGE        _________    tendering a copy of the document and accompanying documents, on
TOTAL         $_________    ______________, 2020.
                            By _____________________________________________
DATE           _________


                             RETURN OF SERVICE(RESIDENCE)
           FEES
                            I received the document on ____________, 2020, at ____ o'clock ____ M. and
SERVICE       $_________
                            made residence service of it upon __________________ by leaving, at his/their
MILEAGE        _________    usual place of residence with ____________________ a person of suitable age
TOTAL         $_________    and discretion then residing therein a copy of the complaint and accompanying
                            documents, on ___________________, 2020.
DATE           _________
                            By _____________________________________________


                        RETURN OF SERVICE(FAILURE OF SERVICE)
           FEES
                            I received the document on ____________, 2020, at ____ o'clock ____ M. with
SERVICE       $_________
                            instructions to make personal/residence service upon
MILEAGE        _________    ______________________________________________________ and I was
TOTAL         $_________    unable to serve a copy documents upon him/them for the following reasons:
                            ______________________________________________________________
DATE           _________
                            By _____________________________________________
Case: 3:21-cv-00040-TMR Doc #: 1-1 Filed: 02/02/21 Page: 17 of 34 PAGEID #: 22

                    PAGE INTENTIONALLY LEFT BLANK
       Case: 3:21-cv-00040-TMR Doc #: 1-1 Filed: 02/02/21 Page: 18 of 34 PAGEID #: 23




     IN THE COURT OF COMMON PLEAS, MONTGOMERY COUNTY OHIO
                          CIVIL DIVISION

                                                                                SUMMONS
PLAINTIFF                                                                        CASE NUMBER
RENIER WALKER                                                                     2020 CV 04983
VS
DEFENDANT                                                                     ARTICLE NUMBER
BED BATH BEYOND INC et al                                                          782035073341

TO THE FOLLOWING NAMED DEFENDANT:
OHIO DEPT OF MEDICAID
CO JOSEPH M. MCCANDISH
150 E. GAY ST
COLUMBUS OH 43215


You have been named a Defendant or Respondent in a complaint filed in Montgomery County
Court of Common Pleas, Dayton, Ohio.A copy of the Complaint is attached.

BY:
RENIER WALKER
1677 BIG BEAR DRIVE
CENTERVILLE, OH 45458


PLAINTIFF ATTORNEY:
ROBERT L. GRESHAM
130 W SECOND ST
SUITE 1600
DAYTON, OH 45402

You are hereby summoned and required to serve upon the Plaintiff’s attorney, or upon the Plaintiff,
if the Plaintiff does not have an attorney, a copy of an Answer to the Complaint within 28 days
after receipt of this summons, exclusive of the day you received the summons. Your
original Answermust be filed with the Clerk of Court’s Office within 3 daysafter you serve the
Plaintiff’s attorney or Plaintiff.
       Case: 3:21-cv-00040-TMR Doc #: 1-1 Filed: 02/02/21 Page: 19 of 34 PAGEID #: 24

If you fail to appear and defend, Judgment by Default may be rendered against you
granting Plaintiff(s) the relief demanded in the Complaint.

NOTE:
If you are represented by an attorney, your attorney is required to electronically file your Answer
through the Court’s authorized electronic filing system. See Montgomery County Common Pleas
Court Loc. R. 1.15, Electronic Filing of Court Documents, for requirements of electronic filing.
Local rules can be accessed at www.montcourt.oh.gov. Service of the Answer will be made upon
the Plaintiff’s attorney through the Court’s authorized electronic filing system. If the Plaintiff does
not have an attorney, your attorney is required to serve a paper copy of your Answer to the
Plaintiff.

If you are representing yourself (appearing pro se), you have the option to file your Answer in
paper OR through the Court’s authorized electronic filing system (See Loc. R. 1.15, Electronic
Filing of Court Documents). Local rules can be accessed at www.montcourt.oh.gov. If you file
your Answer in paper, you are required to serve a paper copy of your Answer to the Plaintiff’s
Attorney or the Plaintiff. If you file your Answer electronically, service of the Answer will be made
upon the Plaintiff’s attorney through the Court’s authorized electronic filing system. If the Plaintiff
does not have an attorney, you are required to serve a paper copy of your Answer to the Plaintiff.



                                          /s/ MIKE FOLEY, ISSUED Tuesday, December 29, 2020
                                                                              MIKE FOLEY, CLERK
                                                                      COURT OF COMMON PLEAS
                                                                   MONTGOMERY COUNTY, OHIO


                                 PREPARED ELECTRONICALLY
        Case: 3:21-cv-00040-TMR Doc #: 1-1 Filed: 02/02/21 Page: 20 of 34 PAGEID #: 25

                  In The Court Of Common Pleas, Montgomery County Ohio
                                      Civil Division
                                                       RETURN OF SERVICE SUMMONS

PLAINTIFF                                                                               CASE NUMBER
RENIER WALKER                                                                            2020 CV 04983
VS
DEFENDANT                                                                           ARTICLE NUMBER
BED BATH BEYOND INC et al                                                                 782035073341

TO THE FOLLOWING NAMED PARTY:
OHIO DEPT OF MEDICAID
CO JOSEPH M. MCCANDISH
150 E. GAY ST
COLUMBUS, OH 43215

                             RETURN OF SERVICE(PERSONAL)
           FEES
                            I received the document on ____________, 2020, at ____ o'clock ____ M. and
SERVICE       $_________
                            made personal service of it upon __________________ by locating him/them and
MILEAGE        _________    tendering a copy of the document and accompanying documents, on
TOTAL         $_________    ______________, 2020.
                            By _____________________________________________
DATE           _________


                             RETURN OF SERVICE(RESIDENCE)
           FEES
                            I received the document on ____________, 2020, at ____ o'clock ____ M. and
SERVICE       $_________
                            made residence service of it upon __________________ by leaving, at his/their
MILEAGE        _________    usual place of residence with ____________________ a person of suitable age
TOTAL         $_________    and discretion then residing therein a copy of the complaint and accompanying
                            documents, on ___________________, 2020.
DATE           _________
                            By _____________________________________________


                        RETURN OF SERVICE(FAILURE OF SERVICE)
           FEES
                            I received the document on ____________, 2020, at ____ o'clock ____ M. with
SERVICE       $_________
                            instructions to make personal/residence service upon
MILEAGE        _________    ______________________________________________________ and I was
TOTAL         $_________    unable to serve a copy documents upon him/them for the following reasons:
                            ______________________________________________________________
DATE           _________
                            By _____________________________________________
Case: 3:21-cv-00040-TMR Doc #: 1-1 Filed: 02/02/21 Page: 21 of 34 PAGEID #: 26

                    PAGE INTENTIONALLY LEFT BLANK
                                                               ELECTRONICALLY FILED
                                                   COURT22
Case: 3:21-cv-00040-TMR Doc #: 1-1 Filed: 02/02/21 Page:  OF of
                                                              COMMON    PLEAS #: 27
                                                                34 PAGEID
                                                   Tuesday, January 12, 2021 4:29:06 PM
                                                               CASE NUMBER: 2020 CV 04983 Docket ID: 35159910
                                                               MIKE FOLEY
                                                               CLERK OF COURTS MONTGOMERY COUNTY OHIO



                                  IN THE COURT OF COMMON PLEAS
                                    MONTGOMERY COUNTY, OHIO

      REINER WALKER                                           CASE NO. 2020 CV 04983

                                            Plaintiff,        JUDGE GREGORY F. SINGER

      vs.                                                     NOTICE OF APPEARANCE
                                                              OF COUNSEL
      BED BATH & BEYOND INC., ET AL.

                                        Defendants.




            The Court and parties hereto will take notice that Christopher E. Cotter, Esq. and Phillip

    M. Sarnowski, Esq. of Roetzel & Andress, LPA, hereby enter their appearance as counsel of record

    for Defendant Bed Bath & Beyond Inc. in the above-captioned matter.

            It is respectfully requested that service of all further pleadings, notices, filings, papers, etc.

    be made upon the undersigned as counsel of record for said Defendant.
Case: 3:21-cv-00040-TMR Doc #: 1-1 Filed: 02/02/21 Page: 23 of 34 PAGEID #: 28




                                                Respectfully submitted,


                                                 /s/ Christopher E. Cotter
                                                Christopher E. Cotter (84021)
                                                ccotter@ralaw.com
                                                Roetzel & Andress, LPA
                                                222 South Main Street
                                                Akron, OH 44308
                                                Main: 330.376.2700
                                                Direct: 330.849.6756
                                                Facsimile: 330.376.4577

                                                Phillip M. Sarnowski (96788)
                                                psarnowski@ralaw.com
                                                Roetzel & Andress, LPA
                                                41 South High Street
                                                Huntington Center, 21st Floor
                                                Columbus, OH 43215
                                                Main: 614.463.9770
                                                Facsimile: 614.463.9792

                                                ATTORNEYS FOR DEFENDANT
                                                BED BATH & BEYOND INC.




                                            2
Case: 3:21-cv-00040-TMR Doc #: 1-1 Filed: 02/02/21 Page: 24 of 34 PAGEID #: 29




                                              PROOF OF SERVICE

            I hereby certify that on this 12th day of January, 2021, a copy of the foregoing was filed
    electronically. Notice of this filing will be sent to all parties by operation of the Court’s electronic
    filing system. Parties may access this filing through the Court’s system. Further, the undersigned
    hereby certifies that the foregoing was served via email pursuant to Civ.R. 5(B)(2)(f) to the
    following:

     Michael L. Wright                                     Ohio Department of Medicaid
     Robert L. Gresham                                     c/o Joseph McCandlish, Esq.
     Kesha Q. Brooks                                       150 E. Gay Street, 21st Floor
     130 W. Second Street, Suite 1600                      Columbus, Ohio 43215
     Dayton, Ohio 45402                                    Defendant
     Phone: 937.222.7477
     Fax: 937.222.7911
     mwright@yourohiolegalhelp.com
     rgresham@yourohiolegalhelp.com
     kbrooks@yourohiolegalhelp.com

     ATTORNEYS FOR PLAINTIFF
     REINER WALKER




                                                             /s/ Christopher E. Cotter
                                                             One of the Attorneys for Defendant




    16141283 _1 PERSON.497




                                                       3
                                                           ELECTRONICALLY FILED
     Case: 3:21-cv-00040-TMR Doc #: 1-1 Filed: 02/02/21COURT
                                                        Page:OF25COMMON     PLEAS
                                                                   of 34 PAGEID       #: 30
                                                       Thursday, January 14, 2021 7:34:45 AM
                                                           CASE NUMBER: 2020 CV 04983 Docket ID: 35163251
                                                           MIKE FOLEY
                                                           CLERK OF COURTS MONTGOMERY COUNTY OHIO



             In The Court Of Common Pleas, Montgomery County Ohio
                                 Civil Division
                                                FAILURE OF SERVICE NOTIFICATION
                                                     CASE NUMBER: 2020 CV 04983
ROBERT GRESHAM L.
130 W SECOND ST
SUITE 1600

DAYTON OH 45402

TRACKING NO: 782035063086
DATE: 1/14/2021



                      RENIER WALKER vs BED BATH BEYOND INC



YOU ARE HERBY NOTIFIED THAT SERVICE WAS NOT PERFECTED ON:

       REASON FOR SERVICE: CIVIL INITIAL SERVICE EFILING
       RECIPIENT:          JOHNJANE DOE XYZ CORP
                           UNKNOWN ADDRESS



                                    DAYTON OH 45422

REASON FOR FAILURE:              FEDEX UNSUCCESSFUL SERVICE
COMMENT:                         01/05/2021 7:26 am: Incorrect address - Street name/number

                                                             Mike Foley,
                                                             Montgomery County Clerk Of Courts
Case: 3:21-cv-00040-TMR Doc #: 1-1 Filed: 02/02/21 Page: 26 of 34 PAGEID #: 31




 ROBERT GRESHAM L.
 130 W SECOND ST
 SUITE 1600
 DAYTON OH 45402
                                                                                                                                                 ELECTRONICALLY FILED
                                                                                                             COURT27
                                                          Case: 3:21-cv-00040-TMR Doc #: 1-1 Filed: 02/02/21 Page:  OF of
                                                                                                                        COMMON    PLEAS #: 32
                                                                                                                          34 PAGEID
                                                                                                             Tuesday, January 19, 2021 4:39:58 PM
                                                            CASE_D SCR
                                                            CASE_ TYPE
                                                                                                                             2020 CV 04983
                                                                                                                             CV
                                                                                                                                                 CASE NUMBER: 2020 CV 04983 Docket ID: 35173660
                                                                                                                                                 MIKE FOLEY
                                                            DOCKET_ CODE                                                     *CVNOSER
                                                            FORMSGEN                                                         YES
                                                            WORDDOC                                                          YES




                                                                                                                                                 CLERK OF COURTS MONTGOMERY COUNTY OHIO




                                                                                   IN THE COMMON PLEAS COURT OF MONTGOMERY COUNTY, OHIO


                                                                     RENIER WALKER, et. al.,                                                 CASE NO. 2020 CV 04983
Montgomery County Common Pleas Court




                                                                                           Plaintiff(s),                                     JUDGE GREGORY F. SINGER
                                                                     -vs-
                                                                                                                                             NOTICE
                                                                     BED BATH BEYOND, INC., et. al.,                                         (Service)

                                                                                          Defendant(s).
                                       General Division




                                                                            A review of the file in this action reveals that the Defendant(s), JohnJane Doe XYZ Corp., has not

                                                            been served.

                                                                            Please check the tracking number to verify if service has been made. If so, file a notice with the

                                                            Court including documentation of proof of service.

                                                                            Pursuant to Civ.R. 4.6(C), service via regular mail is not permissible until a return of service marked

                                                            “refused” has been received. Pursuant to Civ.R. 4.6(D), service via regular mail is not permissible unless

                                                            service is attempted via United States Postal Service certified or express mail and a return of service marked

                                                            “unclaimed” has been received. Regular mail service cannot be issued pursuant to Civ.R. 4.6(D) where

                                                            service was attempted by commercial carrier (i.e., FedEx, UPS) and the return of service is marked

                                                            “unclaimed.” See Staff Notes to Civ.R. 4.6.

                                                                            If service has not been made as evidenced in the tracking number, please investigate the possibility

                                                            of utilizing alternative methods to obtain service. ABSENT PRIOR COURT APPROVAL, DO NOT RE-

                                                            ISSUE SERVICE TO ADDRESSES ALREADY DEEMED UNDELIVERABLE.

                                                                            Failure to file a response to this notice within fourteen days may result in administrative dismissal of

                                                            this action.
Case: 3:21-cv-00040-TMR Doc #: 1-1 Filed: 02/02/21 Page: 28 of 34 PAGEID #: 33
                                                                          SO ORDERED:




                                                                          JUDGE GREGORY F. SINGER
             This document is electronically filed by using the Clerk of Courts e-Filing system. The system will post a record of the
 filing to the e-Filing account "Notifications" tab of the following case participants:

 ROBERT L. GRESHAM
 (937) 222-7477
 Attorney for Plaintiff, Renier Walker

 MICHAEL L WRIGHT
 (937) 222-7477
 Attorney for Plaintiff, Renier Walker

 LOUKESHA Q BROOKS
 (937) 222-7477
 Attorney for Plaintiff, Renier Walker

 CHRISTOPHER E COTTER
 (513) 381-0656
 Attorney for Defendant, Bed Bath Beyond Inc

 PHILLIP MICHAEL SARNOWSKIL
 (614) 901-2723
 Attorney for Defendant, Bed Bath Beyond Inc

 Copies of this document were sent to all parties listed below by ordinary mail:

 REINER WALKER


 Plaintiff

 JOHNJANE DOE XYZ CORP
 UNKNOWN ADDRESS
 DAYTON, OH 45422
 Defendant

 OHIO DEPT OF MEDICAID
 CO JOSEPH M. MCCANDISH
 150 E. GAY ST
 21ST FLOOR
 COLUMBUS, OH 43215
 Defendant




 HEIDI ADAMS, BAILIFF (937) 225-4376




                                                                                                                                        2
           Case: 3:21-cv-00040-TMR Doc #: 1-1 Filed: 02/02/21 Page: 29 of 34 PAGEID #: 34




                                                   General Divison
                                                   Montgomery County Common Pleas Court
                                                   41 N. Perry Street, Dayton, Ohio 45422



            Case Number:                           Case Title:
            2020 CV 04983                          RENIER WALKER vs BED BATH BEYOND INC

            Type:                                  Notice: Issue Service Within 14 days

                                                                So Ordered,




Electronically signed by gsinger on 01/19/2021 04:41:01 PM Page 3 of 3
                                                            ELECTRONICALLY FILED
                                                     COURT30
  Case: 3:21-cv-00040-TMR Doc #: 1-1 Filed: 02/02/21 Page: OF of
                                                              COMMON    PLEAS #: 35
                                                                 34 PAGEID
                                                     Wednesday, January 20, 2021 10:09:57 AM
                                                            CASE NUMBER: 2020 CV 04983 Docket ID: 35174989
                                                            MIKE FOLEY
                                                            CLERK OF COURTS MONTGOMERY COUNTY OHIO




      IN THE COMMON PLEAS COURT OF MONTGOMERY COUNTY, OHIO
                           CIVIL DIVISION

RENIER WALKER                              :       Case No.: 2020 CV 04983

       Plaintiff,                          :       JUDGE SINGER

vs.                                        :

BED BATH & BEYOND, INC., et al.,           :       PLAINTIFF’S RESPONSE TO THE
                                                   COURT’S NOTICE
                            .              :
       Defendants


        Now comes Plaintiff by and through counsel to respond to the Court’s notice to perfect
service.

       The Court’s January 19, 2021 Notice references XYZ Corp., which is essentially a John
Doe Defendant. No service is necessary on XYZ Corp. and Plaintiff requests that this Honorable
Court recognize same.


                                                   Respectfully submitted,

                                                   /s/ Robert L. Gresham____________
                                                   Michael L. Wright, #0067698
                                                   Robert L. Gresham, #0082151
                                                   Kesha Q. Brooks, #0095424
                                                   130 W. Second Street, Suite 1600
                                                   Dayton, Ohio 45402
                                                   (937) 222-7477
                                                   (937) 222-7911          FAX
                                                   mwright@yourohiolegalhelp.com
                                                   rgresham@yourohiolegalhelp.com
                                                   kbrooks@yourohiolegalhelp.com
                                                   Attorneys for Plaintiff




                                               1
  Case: 3:21-cv-00040-TMR Doc #: 1-1 Filed: 02/02/21 Page: 31 of 34 PAGEID #: 36




                                CERTIFICATE OF SERVICE

        I certify that a copy of the foregoing was sent via the Court’s Electronic Filing System to
all counsel of record.


                                                     /s/ Robert L. Gresham____________
                                                     Michael L. Wright, #0067698
                                                     Robert L. Gresham, #0082151
                                                     Kesha Q. Brooks, #0095424




                                                 2
                                                            ELECTRONICALLY FILED
                                                        COURT32
     Case: 3:21-cv-00040-TMR Doc #: 1-1 Filed: 02/02/21 Page: OF of
                                                                 COMMON    PLEAS #: 37
                                                                    34 PAGEID
                                                        Wednesday, January 27, 2021 7:42:59 AM
                                                            CASE NUMBER: 2020 CV 04983 Docket ID: 35190668
                                                            MIKE FOLEY
                                                            CLERK OF COURTS MONTGOMERY COUNTY OHIO




                           IN THE COURT OF COMMON PLEAS
                              MONTGOMERY COUNTY, OHIO


Reiner Walker                                      : Case No: 2020 CV 04983
                                                   :
                                                   :
         Plaintiffs,                               :
                                                   :
                                                   :
       vs.                                         :
                                                   : ANSWER OF DEFENDANT STATE
                                                   : OF OHIO, DEPARTMENT OF
                                                   : MEDICAID FKA JOB AND FAMILY
                                                   : SERVICES AND CROSS-
                                                   : CLAIM AGAINST DEFENDANTS
                                                   :
Bed Bath & Beyond Inc, et al.                      :
                                                   :
                                                   :
         Defendant.                                :


                    ANSWER OF DEFENDANT, STATE OF OHIO,
             DEPARTMENT OF MEDICAID FKA JOB AND FAMILY SERVICES

      Now comes Dave Yost, Attorney General for the State of Ohio, by and through
Joseph M. McCandlish, Assistant Attorney General, and states the following:

1.       This answering Defendant is without knowledge or information sufficient to form a
         belief as to the allegations contained in the Complaint, except State of Ohio
         admits it has paid on the behalf of Plaintiff, Reiner Walker, a Medicaid recipient,
         in the amount of $671.09 for medical services and care as a result of the
         accident alleged in Plaintiff's Complaint, and could possibly make further
         expenditures during the pendency of this action.

2.       The State of Ohio, Department of Medicaid fka Job and Family Services has a
         right of recovery for the cost of medical services and care provided to Plaintiff,
         Reiner Walker, pursuant to Section 5160.37 of the Ohio Revised Code.
     Case: 3:21-cv-00040-TMR Doc #: 1-1 Filed: 02/02/21 Page: 33 of 34 PAGEID #: 38




       WHEREFORE, this Defendant having fully answered, prays that its rights be
protected.

                 CROSS-CLAIM OF DEFENDANT, STATE OF OHIO
            DEPARTMENT OF MEDICAID FKA JOB AND FAMILY SERVICES

3.       The State of Ohio hereby incorporates Paragraphs 1 and 2 of its Answer herein.

4.       By virtue of Section 5160.37 of the Ohio Revised Code, the State of Ohio is
         entitled to recover the amount expended for said medical services and care from
         the Defendants.

      WHEREFORE, the State of Ohio demands judgment on its Cross-Claim against
Defendants, in the amount listed herein, plus any additional amounts expended for
medical services and care during the pendency of this action.

                                          Respectfully submitted,

                                         Dave Yost (0056290)
                                         Attorney General of Ohio



                                          /s/ Joseph M. McCandlish

                                          Joseph M. McCandlish (0073775)
                                          Assistant Attorney General
                                          Collections Enforcement
                                          150 E. Gay Street, 21st Floor
                                          Columbus, OH 43215-3130
                                          (614) 466-8270
                                          614-752-9070 fax
                                          Joseph.McCandlish@ohioattorneygeneral.gov
                                          Attorney for the State of Ohio,
                                          Department of Medicaid
  Case: 3:21-cv-00040-TMR Doc #: 1-1 Filed: 02/02/21 Page: 34 of 34 PAGEID #: 39




                             CERTIFICATE OF SERVICE

      I hereby certify that on this 27th day of January, 2021, the foregoing Answer, and
Cross-Claim was mailed by regular U.S. Mail and/or electronic filing to:


Robert L. Gresham
130 W. Second Street, Suite 1600
Dayton, OH 45402

(937) 222-7477

Attorney for Plaintiff

Bed Bath Beyond Inc
c/o Corporation Service Company
50 West Broad Street, Suite 1330
Columbus, OH 43215

Defendant




                                        /s/ Joseph M. McCandlish

                                        Joseph M. McCandlish (0073775)
                                        Assistant Attorney General
